 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       SAMUEL KOLB, J.K., by and through his           No. 2:19-cv-0079 DB
         Guardian ad Litem, KARIN KOLB, and
12       KARIN KOLB,
13                        Plaintiffs,                    ORDER
14             v.
15       COUNTY OF PLACER; DEPUTY
         CURTIS HONEYCUTT,
16

17                        Defendants.
18

19            On February 21, 2020, plaintiffs filed a motion to compel deposition and a motion to

20   compel production of documents from defendant Curtis Honeycutt. (ECF Nos. 48 & 49.) The

21   motions are set for hearing before the court on March 20, 2020.1 On March 6, 2020, the parties’

22   filed a joint statement for each motion. (ECF Nos. 52 & 53.)

23            However, on March 13, 2020, plaintiffs filed a supplemental declaration. Therein,

24   plaintiffs state that plaintiffs received defendant Honeycutt’s response to plaintiff’s request for

25   production of documents on March 9, 2020. (ECF No. 56 at 2.) Plaintiffs, evidently, find

26   ////

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 13.)
                                                     1
 1   defendant’s responses unacceptable and intend to proceed with the March 20, 2020 hearing. (Id.

 2   at 3.)

 3            Plaintiffs also state that during an email exchange on March 11 through March 12, 2020,

 4   defendants “for the first time,” confirmed they will produce a deponent but nonetheless object to

 5   certain topics. (Id.) The deposition is scheduled for March 19, 2020. (Id. at 3.) “Without

 6   knowing whether Defendants’ counsel will instruct the 30(b)(6) witness not to answer questions

 7   that Plaintiffs believe are proper . . . Plaintiffs reluctantly are leaving their motion to compel

 8   regarding the 30(b)(6) topics on calendar and will address the topics as necessary at the March 20,

 9   2020 hearing.”2 (Id. at 2-3.) The parties’ filings raise several issues that must be addressed.

10            First, it appears that plaintiffs may have filed the motion to compel production prior to the

11   date required for defendants’ production. (ECF No. 53 at 10.) That would seriously call into

12   question the utility of any prior meet and confer efforts and the Joint Statement. These concerns

13   are amplified by plaintiffs’ counsel’s attempt to address the objections raised by defendants’

14   response to the request for production in plaintiffs’ counsel’s supplemental declaration. (ECF No.

15   56 at 3.) That argument should be raised in a Joint Statement, not a supplemental declaration.

16            Second, plaintiffs’ intention to have a deposition on March 19, 2020, and then “address

17   the topics as necessary at the March 20, 2020 hearing,” is unacceptable. (ECF No. 56 at 2.) The

18   court should not have to prepare for a hearing that may not occur, nor should it have to prepare

19   for a hearing on, possibly, some unidentified dispute devoid of briefing.

20            Finally, the undersigned’s Standard Information explains that joint statements filed before
21   the undersigned shall not exceed twenty-five pages, excluding exhibits.3 See

22   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

23   judge-deborah-barnes-db. Here, the parties filed two joint statements, consisting of thirty-four

24   total pages. (ECF Nos. 52 & 53.) The spirit of the page limitation is to force the parties to

25   2
       As defendants are no doubt aware, “there are very few circumstances in which an instruction not
26   to answer a deposition question is appropriate.” Brincko v. Rio Properties, Inc., 278 F.R.D. 576,
     581 (D. Nev. 2011).
27
     3
       The parties are advised that title pages, tables of contents, tables of citations, signature pages,
28   etc., all count toward the twenty-five-page limit.
                                                          2
 1   narrow their disputes, focus their arguments, and to prevent the parties from overburdening the

 2   court with numerous and voluminous discovery disputes. Filing multiple joint statements to

 3   avoid the twenty-five-page limitation violates the spirit of the limitation.

 4           In the future, if more than one joint statement is filed in connection with a party’s

 5   discovery dispute, and the total number of pages exceeds twenty-five, the court will drop the

 6   motions from calendar and direct the moving party to re-notice the motions for hearing on

 7   separate available hearing dates.

 8           The court is aware that some of these events may have been brought about by plaintiffs’

 9   counsel’s impending unavailability. (ECF No. 38 at 4-5.) Plaintiffs’ counsel should meet and

10   confer with defense counsel to discuss a continuation of the deadlines set in this action, if

11   necessary. In the absence of stipulation by defendants, plaintiffs’ counsel may rest assured that,

12   under the facts currently before the court, the court would be receptive to plaintiffs’ request for

13   modification of the schedule in this action.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. Plaintiffs’ February 21, 2020 motion to compel (ECF No. 48) is denied without

16   prejudice to renewal;

17           2. Plaintiffs’ February 21, 2020 motion to compel (ECF No. 49) is denied without

18   prejudice to renewal; and

19           3. The March 20, 2020 hearing of plaintiffs’ motions is vacated.

20   Dated: March 16, 2020
21

22

23

24

25

26
27   DLB: 6
     DB/orders/orders.consent/kolb0079.vac.hrg.ord
28
                                                        3
